Exhibit (10) (xxxi)

COOPER TIRE & RUBBER COMPANY

NONQUALIFIED KEY EMPLOYEE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

This Nonqualified Key Employee Deferred Compensation Plan Participation
Agreement (the “Participation Agreement”) is between the undersigned,
            (the “Participant”) and Cooper Tire & Rubber Company (the
“Company”), and is subject to all of the terms and conditions of the Company’s
Nonqualified Key Employee Deferred Compensation Plan (the “Plan”). By signing
this Participation Agreement, the Participant is acknowledging participation in
the Plan and agrees to be bound by the provisions of the Plan. Capitalized terms
not defined herein shall have the meanings set forth in the Plan.

The undersigned acknowledges participation in the Plan and hereby makes the
following required elections and commitments in order to receive the deferred
compensation in accordance with the terms of the Plan.

This Participation Agreement is effective as of for the current Plan Year,
ending December 31, 2009, and each subsequent Plan Year, until terminated in
accordance with the terms of the Plan.

 

  1. Deferral. The Participant acknowledges the designation by the Company that
he is a Participant in the Plan and the grant of deferred compensation in the
amount of $            which will be earned and payable to Participant, together
with income earned on such amount, to be collectively referred to as Deferred
Pay, pursuant to the terms and conditions of the Plan and this Participation
Agreement.

 

  2. Entitlement to Deferred Pay.

 

  a. The Participant shall be entitled to receive the Deferred Pay, provided the
Participant remains in the continuous employ of the Company for a period of
            years from the date of this Participation Agreement. For purposes of
this Participation Agreement, the Settlement Date, which is the date Participant
shall be entitled to Deferred Pay, is            .

 

  b. Notwithstanding the provisions of Section 2(a) above, Participant shall be
entitled to receive a pro-rated amount of the Deferred Pay as of the date on
which the Participant ceases to be employed by the Company due to death,
Disability or Retirement.

 

  3. Forfeiture of Deferred Pay. Except as provided in Section 2(b) above,
Participant’s right to receive the Deferred Pay that has not theretofore become
nonforfeitable pursuant to Section 2(a) above shall be forfeited automatically
and without further notice on the date that the Participant’s employment
terminates for any reason, whether voluntarily or involuntarily.

 

  4. Distribution of Deferred Pay. The Participant may elect to receive
distribution of Deferred Pay in the form specified below. Such distribution
election must be made within thirty (30) days following the Settlement Date If
Participant is a Specified Employee, distributions based upon a separation from
service may be subject to a six month delay in distributions as described in the
Plan.

Form of Distribution. The Participant may elect Deferral Pay be distributed
either:

 

  q In a single payment; or

 

  q Deferred pursuant to the terms and conditions of the Company’s Executive
Deferred Compensation Plan in accordance with the provisions of said plan,
provided Participant has elected to defer payment pursuant to the provisions of
said plan at least 12 months prior to the scheduled distribution hereunder.

 

1



--------------------------------------------------------------------------------

  5. Beneficiary Designation. Pursuant to the terms and conditions of the Plan,
the Participant may elect to have any undistributed balance credited in his or
her Account paid in a lump sum to the following Beneficiary upon Participant’s
death:

 

Name:         Relationship:         Address:                

If the Beneficiary is a trust or other legal entity, please so indicate.

A Participant who would like to name more than one Beneficiary should contact
the Administrator regarding such request.

If the Beneficiary predeceases the Participant, the following person is
designated as contingent Beneficiary to receive any such unpaid balance:

 

Name:         Relationship:         Address:                

 

  6. Participant Acknowledgment and Signature. The Participant understands that
participation in the Plan is subject to the terms and conditions contained in
the Plan, and acknowledges having received a copy of the Plan. The Participant
understands that (i) the Deferred Pay made in Section 1 of this Participation
Agreement will remain in effect until the Settlement Date; and (ii) the
Beneficiary designation may be changed at any time by filing a subsequent
designation with the Administrator.

The Participant understands that any Deferred Pay under the Plan are assets of
the Company, are not segregated in a separate account solely for the
Participant’s benefit, and may be subject to the claims of the Company’s
creditors or used to discharge other legal obligations in the event the Company
is declared insolvent or in the event of a bankruptcy.

IN WITNESS WHEREOF, the Participant has executed this Participation Agreement on
the             day of             , 200        .

 

 

Print Name of Participant

    

 

Signature of Participant

Received and accepted by the Administrator of the Cooper Tire & Rubber Company
Nonqualified Key Employee Deferred Compensation Plan this             day of
            , 200        .

 

  

 

Signature of Administrator or Authorized Representative

 

2